SHARE EXCHANGE AGREEMENT







         This Share Exchange Agreement ("the Agreement"), dated as of the 26th
day of April, 2013, by and between:




Party-1: GEO POINT TECHNOLOGIES INC., a Utah corporation (the “Company”); and




Party-2: Acting in this Agreement jointly and severally as Party-2: Mr. RAFAEL
Gavrielov, an individual Kazakhstan citizen, residing in Taraza, Kazakhstan
(“Mr. Gavrielov”); FEROLEUM LIMITED, a newly formed British Virgin Islands
investment company limited by shares, beneficially owned by Gavrielov Family
Trust(“NEW-CO”); RTS OIL LLP, a Kazakhstan registered entity organized as a
limited liability partnership, beneficially owned by Mr. Gavrielov (“the
Target”); Ms. Isabekova Zhanat Zhaksylykovna, an individual Kazakhstan citizen,
residing in Taraza, Kazakhstan, who is a nominated participant and shareholder
of the Target (Participant 1); Mrs. Kurmanbekov Sultan Kaspakovich, an
individual Kazakhstan citizen, residing in Taraza, Kazakhstan, who is a
nominated participant and shareholder of the Target (Participant 2);

Ms. Gavrielova Yulia Rafaelievna, an individual Kazakhstan citizen, residing in
Taraza, Kazakhstan, who is a nominated participant and shareholder of the Target
(Participant 3). In this Agreement any reference to any or all members of
Party-2 shall correspond to the whole and all Party-2 and all members of Party-2
shall act in this Agreement as one Party.




Party-1 and Party-2 are referred to individually and jointly in the Agreement as
a “Party” or “Parties” with reference to the following:




RECITALS:




A. The Company is prepared to purchase and acquire 100% participation interest
in the Target from Party-2;




B. The Target is 100% beneficially owned by Mr. Gavrielov and nominally owned by
Participants 1, 2 and 3;




C.   The Company has authorized capital stock of (i) 100,000,000 shares of
$0.001 par value common stock and 5,000,000 shares $0.001 par value preferred
stock; and (ii) the Company has 30,065,000 shares of issued and outstanding
common stock, with no preferred stock being issued or outstanding.  The shares
of common stock of the Company are registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and are
publicly-traded on the OTCBB of the Financial Industry Regulatory Authority
(“FINRA”) under the symbol “GNNC”.  Upon the Closing (as defined below in
Section 2.01), the Company will issue 69,935,000 additional shares of its common
stock as outlined herein;




D. All “$” mean United States Dollars herein, unless specifically indicated
otherwise;




E. It is the intention of the Parties that: (i) the issuance and exchange of the
respective shares of the Parties hereunder shall qualify as a tax-free
reorganization under Section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”); and (ii) that said exchange shall qualify as a transaction
in “securities” exempt from registration or qualification under





--------------------------------------------------------------------------------

the United States Securities Act of 1933, as amended and in effect on the
Closing of this Agreement (the “Securities Act”); and




F. The Parties agree that the Annexes hereto shall be “Exhibits” to this
Agreement, and though the documents or information mentioned in the Annexes
shall not be “Exhibits” to the Agreement, they shall be integral to the
representations and warranties of the respective Parties in all respects and
made a part hereof for all such purposes.




G.  The Parties agree that following the Closing, as defined herein, the Company
will effect a three to one (3 to 1) reverse split of its outstanding common
stock, will change the name of the Company to “RTS Oil Holdings, Inc.,” and will
file and mail an Information Statement to the Company’s stockholders in
connection therewith; however, the reverse split and the name change shall not
be conditions to the Closing, but are merely indications of the future intent of
the Parties.




         NOW, THEREFORE, the Parties hereto agree as follows:




ARTICLE 1

THE TRANSACTION




         1.01 At the Closing, a 100% participating interest of the Target,
beneficially owned by Mr. Gavrielov, shall be acquired by the Company in
exchange for 69,935,000 newly issued “restricted” common shares of the Company,
and which shall represent the full and complete consideration paid under this
Agreement for the acquisition of Target (the "Consideration").




 1.02 At the Closing, the Target will become a wholly-owned  subsidiary of the
Company, and the Company will effectively acquire all business and assets of the
Target as now or hereafter existing.




         1.03 At the Closing, Mr. Gavrielov will arrange for the Participants 1,
2 and 3 signing, execution and delivery of the Participation Interest Purchase
Agreement (the “Participation Interest Agreement”) for the 100% participation
interest of the Target to be transferred to the Company in accordance with the
legislation of the Republic of Kazakhstan, and further will arrange for the
registration of such agreements and the rights thereof created with the relevant
authority in the Republic of Kazakhstan reflecting the Company as the sole 100%
owner thereof.




         1.04 At the Closing, Mr. Gavrielov will arrange for signing and
delivery of all auxiliary documents substantially similar to those described in
the Closing Memorandum (Annex A) of this Agreement, and other legal documents as
may become needed to conclude the transaction in the Republic of Kazakhstan and
perfect it in such other jurisdictions where the Company may have its interests
in, including but not limited to, the United States of America and elsewhere.




1.05 At the Closing, the Company shall deliver the Consideration in accordance
with this Agreement to Mr. Gavrielov, as follows:




(1) 10% of the Consideration or 6,993,500 shares shall be paid and issued to
Ramle Investments Limited; and








2







--------------------------------------------------------------------------------

(2) 90% of the Consideration or 62,941,500 shares shall be paid and issued to
NEW-CO.




1.06 At the Closing, the Company will cause its Board of Directors to nominate
and appoint Mr. Gavrielov and his representatives to the Company's Board of
Directors in accordance with this Agreement.




ARTICLE 2

THE CLOSING




         2.01 The Closing of the Agreement (the “Closing) shall take place at
8:00 a.m. MDT on the day when the conditions to the Closing set forth in this
Agreement have been satisfied or waived, or at such other time and date as the
Parties hereto shall agree in writing (the "Closing Date"), simultaneously at
the offices of Sorensen Law Associates, at 2319 Foothill Drive, Suite 160, Salt
Lake City, UT 84109.  




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




         The Company hereby represents and warrants to NEW-CO and Mr. Gavrielov
that:




         3.01 The Company shall deliver to NEW-CO and Mr. Gavrielov, on or
before the Closing, each of the following:




                  (a) Financial Statements. Reviewed (unaudited) financial
statements for the nine-month period ended December 31, 2012, and audited
financial statements of the Company for the fiscal years ended March 31, 2012,
and 2011, including, but not limited to, balance sheets and profit and loss
statements, prepared in accordance with United States generally accepted
accounting principles and which fairly present the financial condition of the
Company at the date or dates thereof. (Annex B)




                  (b) Property. An accurate list and description of all

property, real or personal, owned by the Company, of a value equal to or greater
than $1,000 (Annex C).




                  (c) Liens and Liabilities. A complete and accurate list of all
material liens, encumbrances, easements, security interests or similar interests
in or on any of the assets of the Company, which assets are listed on Annex C
(Annex C.1). A complete and accurate list of all debts, liabilities and
obligations of the Company incurred or owing as of the date of this Agreement
(Annex C.2).




                  (d) Leases and Contracts. A complete and accurate list
describing all material terms of each lease (whether of real or personal
property) and each contract, promissory note, mortgage, license, franchise, or
other written agreement to which the Company is a party which involves or can
reasonably be expected to involve aggregate future payments or receipts by the
Company (whether by the terms of such lease, contract, promissory note, license,
franchise or other written agreement or as a result of a guarantee of the
payment of or indemnity against the failure to pay same) of $1,000 or more
annually during the nine-month period ended December 31, 2012, and the 12-month
period ended March 31, 2012, or any consecutive twelve-month period thereafter,
except any of said instruments which terminate or are cancelable without penalty
during such nine-month or 12-month period (Annex D).





3







--------------------------------------------------------------------------------




                  (e) Loan Agreements and Debt Notes. Complete and accurate
copies of all loan agreements and other documents with respect to obligations of
the Company for the repayment of borrowed money (Annex E).




                  (f) Consents Required. A complete list of all agreements
wherein consent to the transaction herein contemplated is required to avoid
default thereunder; or where notice of such transaction is required at or
subsequent to the Closing, or where consent to an acquisition, consolidation or
sale of all or substantially all of the assets is required to avoid a default
thereunder (Annex F).




                  (g) Articles and Bylaws. Complete and accurate copies of the
Certificate and Articles of Incorporation and Bylaws of the Company, together
with all amendments thereto to the date hereof (Annex G).




                  (h) Shareholders. A complete list of all persons or entities
holding capital stock of the Company or any rights to subscribe for, acquire or
receive shares of the capital stock of the Company (whether warrants, calls,
options, or conversion rights), including copies of all stock option plans
whether qualified or nonqualified, and other similar agreements (Annex H).




                  (i) Officers and Directors. A complete and current list of all
Officers and Directors of the Company (Annex I).




                  (j) Salary Annex. A complete and accurate list (in all
material respects) of the names and the current salary rate for each recent
employee of the Company who received $1,000 or more in aggregate compensation
from the Company, whether in salary, bonus or otherwise, during the nine-month
period ended December 31, 2012, and the fiscal years ended March 31, 2012, and
2011, or who is presently to receive from the Company a  salary in excess of
$1,000 during such periods or the fiscal year ended March 31, 2013, or any
subsequent 12-month period thereafter, including in each case the amount of
compensation received or to be received, along with the hourly rates of all
other employees listed according to departments (Annex J).




                  (k) Litigation. A complete and accurate list (in all material
respects) of all material civil, criminal, administrative, arbitration or other
such proceedings or investigations (including without limitations unfair labor
practice matters, labor organization activities, environmental matters and civil
rights violations) pending or, to the knowledge of the Company, threatened,
which may materially and adversely affect the Company (Annex K).




                  (l) Tax Returns. Accurate copies of all United States Federal
and State tax returns for the Company for the last fiscal year (Annex L).




                  (m) Agency Reports. Copies or access to all material reports
or filings and a list of the categories of reports or filings made on a regular
basis, made by the Company under the Exchange Act, ERISA, EEOC, FDA and all
other governmental agencies (federal, state or local) during the nine-month
period ended December 31, 2012, and the fiscal years ended March 31, 2012, and
2011 (Annex M).








4







--------------------------------------------------------------------------------

                  (n) Banks. A true and complete list (in all material
respects), as of the date of this Agreement, showing (1) the name of each bank
in which the Company has an account or safe deposit box, and (2) the names and
addresses of all signatories (Annex N).




                  (o) Jurisdictions Where Qualified. A list of all jurisdictions
wherein the Company is qualified to do business and is in good standing (Annex
O).




                  (p) Subsidiaries. A complete list of all subsidiaries of the
Company (Annex P). The term "Subsidiary" or "Subsidiaries" shall include
corporations, unincorporated associations, partnerships, joint ventures or
similar entities in which the Company has an interest, direct or indirect.




                  (q) Union Matters. An accurate list and description (in all
material respects) of all union contracts and collective bargaining agreements
of the Company, if any (Annex Q).




                  (r) Employee and Consultant Contracts. A complete and accurate
list of all employee and consultant contracts which the Company may have, other
than those listed in the Annex on Union Matters (Annex R).




                  (s) Employee Benefit Plans. Complete and accurate copies of
all salary, stock options, bonus, incentive compensation, deferred compensation,
profit sharing, retirement, pension, group insurance, disability, death benefit
or other benefit plans, trust agreements or arrangements of the Company in
effect on the date hereof or to become effective after the date thereof,
together with copies of any determination letters issued by the United States
Internal Revenue Service with respect thereto (Annex S).




                  (t) Insurance Policies. A complete and accurate list (in all
material respects) and a description of all material insurance policies naming
the Company as an insured or beneficiary or as a loss payable payee or for which
the Company has paid all or part of the premium in force on the date hereof,
specifying any notice or other information possessed by the Company regarding
possible claims thereunder, cancellation thereof or premium increases thereon,
including any policies now in effect naming the Company as beneficiary covering
the business activities of the Company (Annex T).




                  (u) Customers. A complete and accurate list (in all material
respects) of the customers of the Company, including presently effective
contracts of the Company to be assigned to the Company, accounting for the
principal revenues of the Company, indicating the dollar amounts of gross income
of each such customer for the nine-month period ended December 31, 2012, and the
fiscal years ended March 31, 2012, and 2011, and to the date hereof (Annex U).




                  (v) Licenses and Permits. A complete list of all licenses,
permits and other authorizations of the Company (Annex V).




         3.02 Organization, Standing and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Utah with all requisite corporate power to own or lease its properties
and carry on its businesses as are now being conducted.








5







--------------------------------------------------------------------------------

         3.03 Qualification. The Company is duly qualified and is licensed as a
foreign corporation authorized to do business in each jurisdiction wherein it
conducts its business operations. Such jurisdictions, which are the only
jurisdictions in which the Company is duly qualified and licensed as a foreign
corporation, are reflected in Annex O.




         3.04 Capitalization of the Company. On the Closing Date, immediately
before the Closing, the Company shall have authorized (a) 100,000,000 shares of
common stock, $0.001 par value per share, and 5,000,000 shares of preferred
stock, $0.001 par value per share; and (b) 30,065,000 shares of common stock
issued and outstanding, all of which are duly authorized, validly issued and
fully paid and non assessable;




         3.05 Authority. The execution and delivery of this Agreement and
consummation of the transactions contemplated herein have been duly authorized
by all necessary corporate action, including, but not limited to duly and
validly authorized action and approval by the Board of Directors, on the part of
the Company. This Agreement constitutes the valid and binding obligation of the
Company and is enforceable against it in accordance with its terms, subject to
the principles of equity applicable to the availability of the remedy of
specific performance. This Agreement has been duly executed by the Company, and
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement shall not result in any breach of
any terms or provisions of the Company's Certificates and Articles of
Incorporation or Bylaws or of any other document of organization, agreement,
court order or instrument to which the Company is a party or bound by.




         3.06 Absence of Undisclosed Liabilities. The Company has no material
liabilities of any nature, whether fixed, absolute, contingent or accrued, which
were not reflected on the financial statements set forth in Annex A or otherwise
disclosed in this Agreement or any of the Annexes delivered hereunder or
Exhibits attached hereto.




         3.07 Absence of Changes. Since the nine-month period ended December 31,
2012, and the fiscal years ended March 31, 2012, and 2011, and to the date
hereof, there has not been any material adverse change in the condition
(financial or otherwise), assets, liabilities, earnings or business of the
Company, except for changes resulting from completion of those transactions
described in Section 5.01 or in filings with the United States Securities and
Exchange Commission (the “SEC”).




         3.08 Tax Matters. All taxes and other assessments and levies which the
Company is required by applicable law to withhold or to collect have been duly
withheld and collected, and have been paid over to the proper government
authorities or are held by the Company in separate bank accounts for such
payment or are represented by depository receipts, and all such withholdings and
collections and all other payments due in connection therewith (including,
without limitation, employment taxes, both the employee's and employer's share)
have been paid over to the government or placed in a separate and segregated
bank account for such purpose. There are no known deficiencies in income taxes
for any periods and further, the representations and warranties as to absence of
undisclosed liabilities contained in Section 3.06 includes any and all tax
liabilities of whatsoever kind or nature (including, without limitation, all
United States federal, state or local, and foreign, income, profit, franchise,
sales, use and property taxes) due or



6







--------------------------------------------------------------------------------

to become due, incurred in respect of or measured by the Company income or
business prior to the Closing Date.




         3.09 Options, Warrants, Etc. Except as otherwise described in Section
3.04 and Annex H, there are no outstanding options, warrants, calls, commitments
or agreements of any character to which the Company shareholders are party or by
which the Company or its shareholders are bound, or are party, calling for the
issuance of shares of capital stock of the Company or any securities
representing the right to purchase or otherwise receive any such capital stock
of the Company.




         3.10 Title to Assets. Except for liens set forth in Annex C.1, the
Company is the sole unconditional owner of, with good and marketable title to,
all assets listed in the Annexes as owned by it and all other property and
assets are free and clear of all mortgages, liens, pledges, charges or
encumbrances of any nature whatsoever, excepting such charges listed in the
Annexes.




         3.11 Agreements in Force and Effect. Except as set forth in Annex D and
E, all material contracts, agreements, plans, promissory notes, mortgages,
leases, policies, licenses, franchises or similar instruments to which the
Company is a party are valid and in full force and effect on the date hereof,
and the Company has not breached any material provision of, and is not in
default in any material respect under the terms of, any such contract,
agreement, plan, promissory note, mortgage, lease, policy, license, franchise or
similar instrument which breach or default would have a material adverse effect
upon the business, operations or financial condition of the Company.




         3.12 Legal Proceedings, Etc. Except as set forth in Annex K, there are
no civil, criminal, administrative, arbitration or other such proceedings or
investigations pending or, to the knowledge of either the Company or the
shareholders thereof, threatened, in which, individually or in the aggregate, an
adverse determination would materially and adversely affect the assets,
properties, business or income of the Company. The Company has substantially
complied with, and is not in default in any material respect under, any laws,
ordinances, requirements, regulations or orders applicable to its businesses.




         3.13 Governmental Regulation. To the knowledge of the Company and
except as set forth in Annex K, the Company is not in violation of or in default
with respect to any applicable law or any applicable rule, regulation, order,
writ or decree of any court or any governmental commission, board, bureau,
agency or instrumentality, or delinquent with respect to any report required to
be filed with any governmental commission, board, bureau, agency or
instrumentality which violation or default could have a material adverse effect
upon the business, operations or financial condition of the Company.




         3.14 Brokers and Finders. The Company shall be solely responsible for
payment to any broker or finder retained by the Company for any brokerage fees,
commissions or finders' fees in connection with the transactions contemplated
herein.




         3.15 Accuracy of Information. No representation or warranty by the
Company contained in this Agreement and no statement contained in any
certificate or other instrument delivered or to be delivered to NEW-CO and Mr.
Gavrielov pursuant hereto or in connection with the transactions contemplated
hereby (including without limitation all Annexes and Exhibits hereto) contains
or will contain any untrue statement of material fact or



7







--------------------------------------------------------------------------------

omits or will omit to state any material fact necessary in order to make the
statements contained herein or therein not misleading.




         3.16 Subsidiaries. Except as listed in Annex P, the Company does not
have any other subsidiaries or own capital stock representing 10% or more of the
issued and outstanding stock of any other corporation.




         3.17 Consents. Except as listed in Annex F, no consent or approval of,
or registration, qualification or filing with, any governmental authority or
other person is required to be obtained or accomplished by the Company or any
shareholder thereof in connection with the consummation of the transactions
contemplated hereby.




         3.18 Improper Payments. Neither the Company, nor any person acting on
behalf of the Company has made any payment or otherwise transmitted anything of
value, directly or indirectly, to (a) any official or any government or agency
or political subdivision thereof for the purpose of influencing any decision
affecting the business of the Company (b) any customer, supplier or competitor
of the Company or employee of such customer, supplier or competitor, for the
purpose of obtaining, retaining or directing business for the Company or (c) any
political party or any candidate for elective political office nor has any fund
or other asset of the Company been maintained that was not fully and accurately
recorded on the books of account of the Company.




         3.19 Copies of Documents. The Company has made available for inspection
and copying by NEW-CO and Mr. Gavrielov and its or his duly authorized
representatives, and will continue to do so at all times, true and correct
copies of all documents which it has filed with the SEC and all other
governmental agencies which are material to the terms and conditions contained
in this Agreement. Furthermore, all filings by the Company with the SEC, and all
other governmental agencies, including, but not limited to the United States
Internal Revenue Service, have contained information which is true and correct,
to the best knowledge of the Board of Directors of the Company, in all material
aspects and did not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements made therein not
misleading or which could have any material adverse effect upon the financial
condition or operations of the Company or adversely effect the objectives of
this Agreement with respect to Target including, but not limited to, the
issuance and subsequent trading of the shares of common stock of the Company to
be received hereby, subject to compliance by the shareholders with applicable
securities laws, rules and regulations.




                                    ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF NEW-CO and Mr. Gavrielov




NEW-CO and Mr. Gavrielov, acting jointly and severally and on behalf of each
other and Target and any beneficial or nominal owner of Target or NEW-CO in all
respects and as may be applicable to complete the acquisition of Target by the
Company, hereby represent and warrant to the Company as follows:




         4.01 Mr. Gavrielov, Target and NEW-CO shall deliver to the Company, on
or before the Closing, the following, accompanied by English language
translation:








8







--------------------------------------------------------------------------------

                  (a) Financial Statements. Unaudited financial statements of
Target for the nine-month period ended December 31, 2012, and audited financial
statements for the fiscal years ended March 31, 2012, and 2011,prepared in
accordance with  Kazakhstan generally accepted accounting principles and which
fairly present the financial condition of the Target at the dates thereof (Annex
AA).




                  (b) Property. An accurate list and description of all
property, real or personal owned by the Target of a value equal to or greater
than $1,000 (Annex BB).




                  (c) Liens and Liabilities. A complete and accurate list of all
material liens, encumbrances, easements, security interests or similar interests
in or on any of the assets listed on Annex BB (Annex CC). A complete and
accurate list of all debts, liabilities and obligations of Target incurred or
owing as of the date of this Agreement (Annex CC.1).




                  (d) Leases and Contracts. A complete and accurate list
describing all material terms of material leases (whether of real or personal
property) and each contract, promissory note, mortgage, license, franchise, or
other written agreement to which Target is a party which involves or can
reasonably be expected to involve aggregate future payments or receipts by
Target(whether by the terms of such lease, contract, promissory note, license,
franchise or other written agreement or as a result of a guarantee of the
payment of or indemnity against the failure to pay same) of $1,000 or more
annually during other than in the ordinary course of business, or any
consecutive 12-month period thereafter, except any of said instruments which
terminate or are cancelable without penalty during such 12-month period (Annex
DD).




                  (e) Loan Agreements and Debt Notes. Complete and accurate
copies of all loan agreements and other documents with respect to obligations of
Target for the repayment of borrowed money (Annex EE).




                  (f) Consents Required. A complete list of all agreements
wherein consent to the transaction herein contemplated is required to avoid a
default thereunder; or where notice of such transaction is required at or
subsequent to closing, or where consent to an acquisition, consolidation, or
sale of all or substantially all of the assets is required to avoid a default
thereunder (Annex FF).




                  (g) Articles and Bylaws. Complete and accurate copies of the
Articles of Incorporation and Bylaws of Target, together with all amendments
thereto to the date hereof (Annex GG).




                  (h) Shareholders. A complete list of all persons or entities
holding capital stock or participatory interest of Target or any rights to
subscribe for  acquire, or receive shares of the capital stock of Target(whether
warrants, calls, options, or conversion rights), including copies of all stock
option plans whether qualified or nonqualified, and other similar agreements
(Annex HH).




                  (i) Officers and Directors. A complete and current list of all
Officers, Directors and Members of the audit committee of Target (Annex II).








9







--------------------------------------------------------------------------------

                  (j) Salary Annex. A complete and accurate list (in all
material respects) of the names and the current salary rate or each present
employee of Target who received $1,000 or more in aggregate compensation from
Target whether in salary, bonus or otherwise, during the nine-month period ended
December 31, 2012, and the fiscal years ended March 31, 2012, and 2011, or who
is presently scheduled to receive from Target a salary in excess of $1,000
during such periods or the fiscal year ended March 31, 2013, including in each
case the amount of compensation received or expected to be received, along with
the hourly rates of all other employees listed according to departments (Annex
JJ).




                  (k) Litigation. A complete and accurate list (in all material
respects) of all material civil, criminal, administrative, arbitration or other
such proceedings or investigations (including without limitations unfair labor
practice matters, labor organization activities,  environmental matters and
civil rights violations) pending or, to the knowledge of Target threatened,
which may materially and adversely affect Target (Annex KK).




                  (l) Tax Returns. Accurate copies of all tax returns of Target
filed in the Republic of Kazakhstan or any other jurisdiction through the
nine-month period ended December 31, 2012, and the fiscal years ended March 31,
2012, and 2011 (Annex LL).




                  (m) Agency Reports. Copies of all material reports or filings
(and a list of the categories of reports or filings made on a regular basis)
made by Target with any governmental agencies (Annex MM).




                  (n) A true and complete list (in all material respects), as of
the date of this Agreement, showing (1) the name of each bank in which Target
has an account or safe deposit box, and (2) the names and          addresses of
all signatories (Annex NN).




                  (o) Jurisdictions Where Qualified. A list of all jurisdictions
wherein Target is qualified to do business and is in good standing (Annex OO).




                  (p) Subsidiaries. A complete list of all subsidiaries of
Target (Annex PP). The term "Subsidiary" or "Subsidiaries" shall include
corporations, unincorporated associations, partnerships, joint ventures or
similar entities in which Target has an interest, direct or indirect.




                  (q) Union Matters. An accurate list and description (in all
material respects) of union contracts and collective bargaining agreements of
Target, if any (Annex QQ).




                  (r) Employee and Consultant Contracts. A complete and accurate
list of all employee and consultant contracts which Target may have, other than
those listed in the Annex on Union Matters (Annex RR).




                  (s) Employee Benefit Plans. Complete and accurate copies of
all salary, stock option, bonus, incentive compensation, deferred compensation,
profit sharing, retirement, pension, group insurance, disability, death benefit
or other benefit plans, trust agreements or arrangements of Target in effect on
the date hereof or to become effective after the date thereof, together with
copies of any determination letters issued by any governmental agency with
respect thereto (Annex SS).





10







--------------------------------------------------------------------------------




                  (t) Insurance Policies. A complete and accurate list (in all
material respects) and description of all material insurance policies naming
Target as an insured or beneficiary or as a loss payable payee or for which
Target is paid all or part of the premium in force on the date hereof,
specifying any notice or other information possessed by Target regarding
possible claims thereunder, cancellation thereof or premium increases thereon,
including any policies now in effect naming Target as beneficiary covering the
business activities of Target (Annex TT).




                  (u) Customers. A complete and accurate list (in all material
respects) of the customers of Target, including all presently effective
contracts of Target to be assigned to Target, accounting for the principle
revenues of Target, indicating the dollar amounts of gross revenues of each such
customer for the nine-month period ended December 31, 2012, and the fiscal years
ended March 31, 2012, and 2011, and to the date hereof (Annex UU).

                  (v) Licenses and Permits. A complete list of all licenses,
permits and other authorizations of Target (Annex VV).




         4.02 Organization, Standing and Power. Target is a corporation duly
organized, validly existing and in good standing under the laws of the Republic
of Kazakhstan with all requisite corporate power to own or lease its properties
and carry on its business as is now being conducted.




         4.03 Qualification. Target is duly qualified and licensed as a foreign
corporation authorized to do business in each jurisdiction wherein it conducts
business operations. Such jurisdictions, which are the only jurisdictions in
which Target is duly qualified and licensed as a foreign corporation, are shown
in Annex OO.




         4.04 Capitalization and Ownership of Target. The charter capital of the
Target consists of 72,500 Kazakhstan Tenge and is equally divided among three
nominated participants in accordance with the Kazakhstan legislation applicable
to Target. The participants nominally hold the participation interest shares for
the benefit of Mr. Gavrielov and are listed on Annex HH, All participating
charter capital has been paid in full and all parts were duly authorized,
validly issued and fully paid and non-assessable. All preemptive rights with
respect to the Target’s participating interest or stock have been waived.  All
shares of participating interest are owned as indicated in Annex HH, free and
clear of any liens or encumbrances of any kind or nature whatsoever, whether by
contract, operation of applicable law or otherwise and can be conveyed or
otherwise exchanged under this Agreement, all as of the Closing Date.




         4.05 Authority. The execution and delivery of this Agreement and

consummation of the transactions contemplated herein have been duly authorized
by all necessary corporate action, including but not limited to duly and validly
authorized action and approval by the Board of Directors or other required
persons on behalf of Target, NEW-CO, Mr. Gavrielov or otherwise. This Agreement
constitutes the valid and binding obligation of Target, its nominal
participants, NEW-CO, and Mr. Gavrielov or otherwise, enforceable against each
in accordance with its terms, subject to the principles of equity applicable to
the availability of the remedy of specific performance. This Agreement has been
duly executed, as applicable, by Target’s nominal participants, NEW-CO, Mr.
Gavrielov or otherwise, and the execution and delivery of this Agreement and the
consummation of the





11







--------------------------------------------------------------------------------

transactions contemplated by this Agreement shall not result in any breach of
any terms or provisions of Target's Articles of Incorporation or Bylaws or of
any other agreement, court order or instrument to which Target is a party or
bound, or those, as applicable, of NEW-CO, Mr. Gavrielov or otherwise.




         4.06 Absence of Undisclosed Liabilities. Target has no material
liabilities of any nature, whether fixed, absolute, contingent or accrued, which
were not reflected on the financial statements set forth in Annex AA or
otherwise disclosed in this Agreement or any of the Annexes or Exhibits attached
hereto.




         4.07 Absence of Changes. Since the nine-month period ended December 31,
2012, and the fiscal years ended March 31, 2012, and 2011, and to the date
hereof, there has not been any material adverse change in the condition
(financial or otherwise), assets, liabilities, earnings or business of Target,
except for changes resulting from completion of those transactions described in
Section 5.01.




         4.08 Tax Matters. All taxes and other assessments and levies which

Target is required by applicable law to withhold or to collect have been duly
withheld and collected, and have been paid over to the proper government
authorities or are held by Target in separate bank accounts for such payment or
are represented by depository receipts, and all such withholdings and
collections and all other payments due in connection therewith (including,
without limitation, employment taxes, both the employee's and employer's share)
have been paid over to the government or placed in a separate and segregated
bank account for such purpose. There are no known deficiencies in income taxes
for any periods and further, the representations and warranties as to absence of
undisclosed liabilities contained in Section 4.06 includes any and all tax
liabilities of whatsoever kind or nature (including, without limitation, all
federal, provincial, local and foreign income, profit, franchise, sales, use and
property taxes) due or to become due, incurred in respect of or measured by
Target income or business prior to the Closing Date.




         4.09 Options, Warrants, etc. Except as otherwise described in Annex HH,
there are no outstanding options, warrants, calls, commitments or agreements of
any character to which Target or its shareholders are a party or by which Target
or its shareholders are bound, or are a party, calling for the issuance of
shares of capital stock of Target or any securities representing the right to
purchase or otherwise receive any such capital stock of Target.




         4.10 Title to Assets. Except for liens set forth in Annex CC,

Target is the sole and unconditional owner of, with good and marketable title

to all the assets and patents listed in the Annexes as owned by them and all
other property and assets are free and clear of all mortgages, liens, pledges,
charges or encumbrances of any nature whatsoever.




         4.11 Agreements in Force and Effect. Except as set forth in Annexes DD
and EE, all material contracts, agreements, plans, promissory notes, mortgages,
leases, policies, licenses, franchises or similar instruments to which Target is
a party are valid and in full force and effect on the date hereof, and Target
has not breached any material provision of, and is not in default in any
material respect under the terms of, any such contract, agreement, plan,
promissory note, mortgage, lease, policy, license, franchise or similar
instrument which breach or default would have a material adverse effect upon the
business, operations or financial condition of Target.





12







--------------------------------------------------------------------------------




         4.12 Legal Proceedings, Etc. Except as set forth in Annex KK, there are
no civil, criminal, administrative, arbitration or other such proceedings or
investigations pending or, to the knowledge of Mr. Gavrielov  and NEW-CO,
threatened, in which, individually or in the aggregate, an adverse determination
would materially and adversely affect the assets, properties, business or income
of Target. Target has substantially complied with, and is not in default in any
material respect under, any laws, ordinances, requirements, regulations or
orders applicable to its businesses.




         4.13 Governmental Regulation. To the knowledge of Mr. Gavrielov  and
NEW-CO and except as set forth in Annex KK, Target is not in violation of or in
default with respect to any applicable law or any applicable rule, regulation,
order, writ or decree of any court or any governmental commission, board,
bureau, agency or instrumentality, or delinquent with respect to any report
required to be filed with any governmental commission, board, bureau, agency or
instrumentality which violation or default could have a material adverse effect
upon the business, operations or financial condition of Target.




         4.14 Broker and Finders. Mr. Gavrielov and NEW-CO shall be solely
responsible for payment to any broker or finder retained by Mr. Gavrielov  for
any brokerage fees, commissions or finders' fees in connection with the
transactions contemplated herein.




         4.15 Accuracy of Information. No representation or warranty by Mr.
Gavrielov and NEW-CO contained in this Agreement and no statement contained in
any certificate or other instrument delivered or to be delivered to the Company
pursuant hereto or in connection with the transactions contemplated hereby
(including without limitation all Annexes and Exhibits hereto) contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary in order to make the statements contained herein or
therein not misleading.




         4.16 Subsidiaries. Except as listed in Annex PP, Target does not have
any other subsidiaries or own capital stock representing ten percent (10%) or
more of the issued and outstanding stock of any other corporation.




         4.17 Consents. Except as listed in Annex FF, no consent or approval of,
or registration, qualification or filing with, any other governmental authority
or other person is required to be obtained or accomplished by Target, Mr.
Gavrielov, NEW-CO or any shareholder thereof, in connection with the
consummation of the transactions contemplated hereby.




         4.18 Improper Payments. No person acting on behalf of Target has made
any payment or otherwise transmitted anything of value, directly or indirectly,
to (a) any official or any government or agency or political subdivision thereof
for the purpose of influencing any decision affecting the business of Target, or
(b) any political party or any candidate for elective political office, nor has
any fund or other asset of Target been maintained that was not fully and
accurately recorded on the books of account of Target.




         4.19 Copies of Documents. Target has made available for inspection and
copying by the Company and its duly authorized representatives, and will
continue to do so at all times, true and correct copies of all documents which
it has filed with any governmental agencies which are material to the terms and
conditions contained in this Agreement. Furthermore, all filings by Target with
governmental agencies, including but not limited to any taxing





13







--------------------------------------------------------------------------------

authority, have contained information which is true and correct in all material
respects and did not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements made therein not
misleading or which could have any material adverse effect upon the financial
condition or operations of Target or adversely affect the objectives of this
Agreement.




         4.20 Investment Intent of Shareholders. Mr. Gavrielov, NEW-CO and each
shareholder of Target represents and warrants to the Company that the shares of
the Company being acquired pursuant to this Agreement are being acquired for his
own account and for investment and not with a view to the public resale or
distribution of such shares and further acknowledges that the shares being
issued have not been registered under the Securities Act and are "restricted
securities" as that term is defined in SEC Rule 144 promulgated under the
Securities Act and must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available; that each understands the meaning of the term “restricted
securities”; that each has had access to the reports and registration statements
filed by the Company with the SEC at www.sec.gov or otherwise; and that each is
an “accredited investor” as that term is defined in United States securities
laws, rules and regulations, and specifically, in SEC Rule 501.




                                    ARTICLE 5

CONDUCT AND TRANSACTIONS PRIOR TO THE

EFFECTIVE TIME OF THE SHARE EXCHANGE




         5.01 Parties Conduct and Transactions. During the period from the date
hereof to the date of Closing, the Parties shall cause the Company and the
Target to:




                  (a) Conduct their operations in the ordinary course of
business, including but not limited to, paying all obligations as they mature,
complying with all applicable tax laws, filing all tax returns required to be
filed and paying all taxes due;




                  (b) Maintain their records and books of account in a manner
that fairly and correctly reflects its income, expenses, assets and liabilities;




         5.02 The Company Conduct and Transactions. The Company shall not during
such period, except in the ordinary course of business, without the prior
written consent of Mr. Gavrielov:




                  (a) Except as otherwise contemplated or required by this
Agreement, sell, dispose of or encumber any of its properties or assets;




                  (b) Declare or pay any dividends on shares of its capital
stock or make any other distribution of assets to the holders thereof, the prior
approved spin-off of the Company’s wholly-owned subsidiary, Geo Point Resources,
Inc., a Nevada corporation, being excepted from this prohibition;




                  (c) Except as set forth in paragraph 5.01(c) above, issue,
reissue or sell, or issue options or rights to subscribe to, or enter into any
contract or commitment to issue, reissue or sell, any shares of its capital
stock or acquire or agree to acquire any shares of its capital stock;








14







--------------------------------------------------------------------------------

                  (d) Except as otherwise contemplated and required by this
Agreement, amend its Articles of Incorporation or merge or consolidate with or
into any other corporation or sell all or substantially all of its assets or
change in any manner the rights of its capital stock or other securities;




                  (e) Except as contemplated or required by this Agreement, pay
or incur any obligation or liability, direct or contingent, of more than $1,000,
other than in the ordinary course of business, excluding such payment as may be
required for the purposes of completion and the closing of the transactions
described in this Agreement;




                  (f) Incur any indebtedness for borrowed money, assume,
guarantee, endorse or otherwise become responsible for obligations of any other
party, or make loans or advances to any other party, excluding the transactions
contemplated by this Agreement;




                  (g) Make any material change in its insurance coverage;




                  (h) Increase in any manner the compensation, direct or
indirect, of any of its officers or executive employees; except in accordance
with existing employment contracts;




                  (i) Enter into any agreement or make any commitment to any
labor union or organization;




                  (j) Make any capital expenditures, excluding the transactions
contemplated by this Agreement.




         5.03 Conduct and Transactions of Target. During the period from the
date hereof to the date of Closing, Target shall:




                  (a) Obtain an Investment Letter from each of the beneficiary
shareholders or owners of Target in a form substantially like that attached
hereto as Exhibit A.




                  (b) Conduct the operations of Target in the ordinary course of
business.




5.04 Target shall not during such period, except in the ordinary course of
business, without the prior written consent of the Company:




                  (a) Except as otherwise contemplated or required by this
Agreement, sell, dispose of or encumber any of the properties or assets of
Target;




                  (b) Declare or pay any dividends on shares of its capital
stock or make any other distribution of assets to the holders thereof;




                  (c) Issue, reissue or sell, or issue options or rights to
subscribe to, or enter into any contract or commitment to issue, reissue or
sell, any shares of its capital stock or acquire or agree to acquire any shares
of its capital stock;




                  (d) Except as otherwise contemplated and required by this
Agreement, amend its Articles of Incorporation or merge or consolidate with or
into any other corporation or sell all or substantially all of its assets or
change in any manner the rights of its capital stock or other securities;





15







--------------------------------------------------------------------------------




                  (e) Except as otherwise contemplated and required by this
Agreement, pay or incur any obligation or liability, direct or contingent, of
more than $1,000, other than in the ordinary course of business;




                  (f) Except as otherwise contemplated and required by this
Agreement, incur any indebtedness for borrowed money, assume, guarantee, endorse
or otherwise become responsible for obligations of any other party, or make
loans or advances to any other party, other than in the ordinary course of
business;




                  (g) Make any material change in its insurance coverage;




                  (h) Increase in any manner the compensation, direct or
indirect, of any of its officers or executive employees; except in accordance
with existing employment contracts;




                  (i) Enter into any agreement or make any commitment to any
labor union or organization;




                  (j) Make any material capital expenditures.




                  (k) Unless contemplated by this Agreement, allow any of the
foregoing actions to be taken by any subsidiary of Target.




                                    ARTICLE 6

                              RIGHTS OF INSPECTION




         6.01 During the period from the date of this Agreement to the Closing
Date, the Company and Target agree to use their best efforts to give the other
Party, including its representatives and agents, full access to the premises,
books and records of each of the Parties, and to furnish the other with such
financial and operating data and other information including, but not limited
to, copies of all legal documents and instruments referred to on any Annex or
Exhibit hereto, with respect to the business and properties of the Company or
Target or otherwise as may be necessary for the completion of the transactions
contemplated hereby, as the case may be, as the other shall from time to time
request; provided, however, if there are any such investigations: (1) they shall
be conducted in such manner as not to unreasonably interfere with the operation
of the business of the other Parties and (2) such right of inspection shall not
affect in any way whatsoever any of the representations or warranties given by
the respective Parties hereunder. In the event of termination of this Agreement,
the Company and Target will each return to the other all documents, work papers
and other materials obtained from the other Party in connection with the
transactions contemplated hereby, and will take such other steps necessary to
protect the confidentiality of such material.




                                    ARTICLE 7

                              CONDITIONS TO CLOSING




         7.01 Conditions to Obligations of Mr. Gavrielov, Target and NEW-CO. The
obligations of Mr. Gavrielov, NEW-CO and Target to perform this Agreement are
subject to the satisfaction of the following conditions on or before the Closing
unless waived in writing.








16







--------------------------------------------------------------------------------

                  (a) Representations and Warranties. There shall be no
information disclosed in the Annexes delivered by the Company, which in the
opinion of Mr. Gavrielov, would materially adversely affect the proposed
transaction and intent of the Parties as set forth in this Agreement. The
representations and warranties of the Company set forth in Article 3 hereof
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing as though made on and as of the Closing, except
as otherwise permitted by this Agreement.




                  (b) Performance of Obligations. The Company shall have in all
material respects performed all agreements required to be performed by it under
this Agreement and shall have performed in all material respects any actions
contemplated by this Agreement prior to or on the Closing and the Company shall
have complied in all material respects with the course of conduct required by
this Agreement.




                  (c) Corporate Action. The Company shall have furnished
minutes, certified copies of corporate resolutions and/or other documentary
evidence satisfactory to Mr. Gavrielov and NEW-CO that the Company has submitted
with this Agreement and any other documents required hereby to such Parties for
approval as provided by applicable law.




                  (d) Consents. Execution of this Agreement by the shareholders
of Target and any consents necessary for or approval of any Party listed on any
Annex delivered by the Company whose consent or approval is required pursuant
thereto shall have been obtained.




                  (e) Financial Statements. Mr. Gavrielov shall have been
furnished with the financial statements of the Company referenced herein,
including, but not limited to, balance sheets and profit and loss statements,
for nine-month period ended December 31, 2012, and the fiscal years ended March
31, 2012, and 2011. Such financial statements shall have been prepared in
conformity with United States generally accepted accounting principles on a
basis consistent with those of prior periods and fairly present the financial
position of the Company as of the periods stated.




                  (f) Statutory Requirements. All statutory requirements for the
valid consummation by the Company of the transactions contemplated by this
Agreement shall have been fulfilled.




                  (g) Governmental Approval. All authorizations, consents,
approvals, permits and orders of all federal and state governmental agencies
required to be obtained by the Company for consummation of the transactions
contemplated by this Agreement shall have been obtained.




                  (h) Changes in Financial Condition of the Company. There shall
not have occurred any material adverse change in the financial condition or in
the operations of the business of the Company, except expenditures in
furtherance of this Agreement, and excluding the transactions contemplated by
this Agreement.




                  (i) Absence of Pending Litigation. The Company is not engaged
in or threatened with any suit, action, or legal, administrative or other
proceedings or governmental investigations pertaining to this Agreement or the
consummation of the transactions contemplated hereunder.








17







--------------------------------------------------------------------------------

                  (j) Authorization for Issuance of Stock. Mr. Gavrielov shall
have received in form and substance satisfactory to him a letter instructing and
authorizing the Registrar and Transfer Agent for the shares of common stock of
the Company to issue stock certificates representing ownership of the Company
common stock to Mr. Gavrielov in accordance with the terms of this Agreement and
a letter from said Registrar and Transfer Agent acknowledging receipt of the
letter of instruction and stating to the effect that the Registrar and Transfer
Agent holds adequate supplies of stock certificates necessary to comply with the
letter of instruction and the terms and conditions of this Agreement.




   (k) Conditional Subsequent Exchange.  The Closing of the proposed acquisition
of the Target as contemplated by this Agreement, within 10 days following
execution of this Agreement.




   (l)  Officers and Directors.  The directors of the Company immediately prior
to the Closing Date shall appoint Rafael Gavrielov, Chairman; Ashot Sarkisian;
Gafur Kassymov; Grigory Vexler and Jeffrey R. Brimhall to the Company’s Board of
Directors, and thereafter, the current directors of the Company shall resign, in
seriatim, effective as of the Closing Date, and the officers shall be appointed
as officers of the Company by the present or new directors, who shall be Rafael
Gavrielov, CEO; and Jeffrey T. Jensen, Vice President and Secretary.




(m) The receipt of satisfactory legal opinions of legal counsel for the Company
regarding: (1) their existence and good standing in the country organization and
the lack of any provision in charter or organization documents that would
prohibit the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby; (2) the due authorization, execution,
authorization and delivery of this Agreement; (3) to such legal counsel’s best
knowledge, all documentation required or necessary under applicable law to
complete the transactions contemplated by this Agreement, including all
necessary consents, have been executed and delivered by any such Party; and (4)
to such legal counsel’s best knowledge, there is no law to which any such Party
is subject that would prohibit any such Party from entering into this Agreement
and completing the transactions contemplated hereby.




         7.02 Conditions to Obligations of the Company. The obligation of the
Company to perform this Agreement is subject to the satisfaction of the
following conditions on or before the Closing unless waived in writing by the
Company.




                  (a) Representations and Warranties. There shall be no
information disclosed in the Annexes delivered by Target, Mr. Gavrielov and
NEW-CO which in the opinion of the Company, would materially adversely affect
the proposed transaction and intent of the Parties as set forth in this
Agreement. The representations and warranties of Mr. Gavrielov, NEW-CO and
Target set forth in Article 4 hereof shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing as though made
on and as of the Closing, except as otherwise permitted by this Agreement.




                  (b) Performance of Obligations. Target, Mr. Gavrielov and
NEW-CO shall have in all material respects performed all agreements required to
be performed by it under this Agreement and shall have performed in all material
respects any actions contemplated by this Agreement prior to or on





18







--------------------------------------------------------------------------------

the Closing and Target shall have complied in all respects with the course of
conduct required by this Agreement.




                  (c) Corporate Action. Target, Mr. Gavrielov and NEW-CO shall
have furnished minutes, certified copies of corporate resolutions and/or other
documentary evidence satisfactory to Counsel for the Company that Target has
submitted with this Agreement and any other documents required hereby to such
Parties for approval as provided by applicable law.




                  (d) Consents. Any consents necessary for or approval of any
party listed on any Annex delivered by Target, whose consent or approval is
required pursuant thereto, shall have been obtained.




                  (e) Financial Statements. The Company shall have been
furnished with audited financial statements of Target including, but not limited
to, balance sheets and profit and loss statements for nine-month period ended
December 31, 2012, and the fiscal years ended March 31, 2012, and 2011. Such
financial statements shall have been prepared in conformity with Kazakhstan
generally accepted accounting principles on a basis consistent with those of
prior periods and fairly present the financial position of Target as of the
periods stated.




                  (f) Statutory Requirements. All statutory requirements for the
valid consummation by Target, Mr. Gavrielov and NEW-CO and of the transactions
contemplated by this Agreement shall have been fulfilled.




                  (g) Governmental Approval. All authorizations, consents,
approvals, permits and orders of all federal and state governmental agencies
required to be obtained by Target, Mr. Gavrielov and NEW-CO for consummation of
the transactions contemplated by this Agreement shall have been obtained.




                  (h) Employment Agreements. Existing Target employment
agreements will have been delivered to the Company.




                  (i) Changes in Financial Condition of Target. There shall not
have occurred any material adverse change in the financial condition or in the
operations of the business of Target, except expenditures in furtherance of this
Agreement.




                  (j) Absence of Pending Litigation. Target is not engaged in or
threatened with any suit, action, or legal, administrative or other proceedings
or governmental investigations pertaining to this Agreement or the consummation
of the transactions contemplated hereunder.




                  (k) Shareholder Approval. The Target participant shall have
signed, executed and delivered this Agreement and separately approved it at the
general meeting of the Target’s participants. The Target participants shall have
approved a waiver of any preemptive rights of the Target or its participants as
maybe require for consummation of the transaction contemplated by this
Agreement.




   (l) Conditional Subsequent Exchange.  The Closing of the proposed acquisition
of the Target by the Company as contemplated by this Agreement, within 10 days
following execution of this Agreement.




(m) Satisfaction of creditors. Repayment and/or retiring of all specifically
identified in Annex EE, Target’s credits, loans, debts, and





19







--------------------------------------------------------------------------------

purchase money guarantees related to the transaction contemplated by this
Agreement respectively by the Company and NEW-CO.




(n) The receipt of satisfactory legal opinions of legal counsel for Mr.
Gavrielov, NEW-CO and Target, regarding, as applicable, to any such Party to
this Agreement: (1) their existence and good standing in the country of
organization and the lack of any provision in charter or organization documents
that would prohibit the execution and delivery of this Agreement and the
completion of the transactions contemplated hereby; (2) the due authorization,
execution, authorization and delivery of this Agreement; (3) to such legal
counsel’s best knowledge, all documentation required or necessary under
applicable law to complete the transactions contemplated by this Agreement,
including all necessary consents, have been executed and delivered by any such
Party; (4) to such legal counsel’s best knowledge, the entire beneficial
ownership of Target is owned by Mr. Gavrielov, with a summary of how such
ownership is held; and (5) to such legal counsel’s best knowledge, there is no
law to which any such Party is subject that would prohibit any such Party from
entering into this Agreement and completing the transactions contemplated
hereby.




ARTICLE 8

                          MATTERS SUBSEQUENT TO CLOSING




         8.01 Covenant of Further Assurance. The Parties covenant and agree that
they shall, from time to time, execute and deliver or cause to be executed and
delivered all such further instruments of conveyance, transfer, assignments,
receipts and other instruments, and shall take or cause to be taken such further
or other actions as the other Party or Parties to this Agreement may reasonably
deem necessary in order to carry out the purposes and intent of this Agreement.




                                    ARTICLE 9

                     NATURE AND SURVIVAL OF REPRESENTATIONS




         9.01 All statements contained in any written certificate, Annex,
exhibit or other written instrument delivered by the Company or Target, Mr.
Gavrielov and NEW-CO otherwise pursuant hereto, or otherwise adopted by the
Company, by its written approval, or by Target, Mr. Gavrielov and NEW-CO by its
written approval, or in connection with the transactions contemplated hereby,
shall be deemed representations and warranties by the Company or Target as the
case may be. All representations, warranties and agreements made by either Party
shall survive for a period of  two years, or until the discovery of any claim,
loss, liability or other matter based on fraud, if longer, but not longer than
three years from the date hereof.




                                   ARTICLE 10

TERMINATION OF AGREEMENT AND ABANDONMENT OF MERGER




         10.01 Termination. Anything herein to the contrary notwithstanding,
this Agreement and any agreement executed as required hereunder and the
acquisition contemplated hereby may be terminated at any time before the Closing
as follows:




                  (a) By mutual written consent of the Parties.








20







--------------------------------------------------------------------------------

   (b) By the Board of Directors of the Company if any of the conditions set
forth in Section 7.02 shall not have been satisfied by the Closing Date.




                  (c) By Mr. Gavrielov and NEW-CO if any of the conditions set
forth in Section 7.01 shall not have been satisfied by the Closing Date.




         10.02 Termination of Obligations and Waiver of Conditions; Payment of
Expenses. In the event this Agreement and the acquisition are terminated and
abandoned pursuant to this Article 10 hereof, this Agreement shall become void
and of no force and effect, and there shall be no liability on the part of any
of the Parties hereto, or their respective directors, officers, shareholders or
controlling persons to each other. Each Party hereto will pay all costs and
expenses incident to its or his negotiation and preparation of this Agreement
and any of the documents evidencing the transactions contemplated hereby,
including fees, expenses and disbursements of counsel.




                                   ARTICLE 11

                      EXCHANGE OF SHARES; FRACTIONAL SHARES




         11.01 Exchange of Shares. At the Closing, the Company shall issue a
letter to the transfer agent of the Company with a copy of the resolution of the
Board of Directors of the Company authorizing and directing the issuance of the
Company shares as contemplated by this Agreement.




         11.02 Restrictions on Shares Issued to NEW-CO and Mr. Gavrielov. Due to
the fact that NEW-CO will receive shares of the Company’s common stock in
connection with the acquisition which have not been registered under the
Securities Act by virtue of the exemption provided in Section 4(2) of the
Securities Act and SEC Rule 506 or SEC Regulation S, stock certificates
representing those shares of the Company will contain the following legend or a
reasonable facsimile thereof:




         The shares represented by this certificate have not been registered
under the Securities Act of 1933, as amended. The shares have been acquired for
investment and may not be sold or offered for sale in the absence of an
effective registration statement for the shares under the Securities Act of
1933, as amended, or an opinion of counsel to the Corporation that such
registration is required.




ARTICLE 12

MISCELLANEOUS




         12.01 Construction. This Agreement shall be construed and enforced in
accordance with the laws of the State of Utah excluding the conflicts of laws.




         12.02 Notices. All notices necessary or appropriate under this

Agreement shall be effective when personally delivered or deposited in the
United States mail, postage prepaid, certified or registered, return receipt
requested, and addressed to the Parties last known addresses which currently
located at:




(1) GEO POINT TECHNOLOGIES INC.: Attn: Leonard W. Burningham, 455 East 500
South, Suite 205, Salt Lake City, UT 8411;








21







--------------------------------------------------------------------------------

(2) TO NEW-CO, MR. Gavrielov, or Target: Attn:  Mr. Rafael Gavrielov, 54-A, Abai
street, City of Taraz, Republic of Kazakhstan.




         12.03 Amendment and Waiver. The Parties hereby may, by mutual agreement
in writing signed by each Party, amend this Agreement in any respect. Any term
or provision of this Agreement may be waived in writing at any time by the Party
which is entitled to the benefits thereof, such waiver right shall include, but
not be limited to, the right of either Party to:




                  (a) Extend the time for the performance of any of the
obligations of the other;




                  (b) Waive any inaccuracies in representations by the other
contained in this Agreement or in any document delivered pursuant hereto;




                  (c) Waive compliance by the other with any of the covenants
contained in this Agreement, and performance of any obligations by the other;
and




                  (d) Waive the fulfillment of any condition that is precedent
to the performance by the Party so waiving of any of its obligations under this
Agreement. Any writing on the part of a Party relating to such amendment,
extension or waiver as provided in this Section 12.03 shall be valid if
authorized or ratified by the Board of Directors of such Party.




         12.04 Remedies not Exclusive. No remedy conferred by any of the
specific provisions of this Agreement is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise. The election of any one or more remedies by
the Company or Target, Mr. Gavrielov and NEW-CO shall not constitute a waiver of
the right to pursue other available remedies.




         12.05 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




         12.06 Benefit. This Agreement shall be binding upon, and inure to the
benefit of, the respective successors and assigns of the Company and Target, Mr.
Gavrielov and NEW-CO and its participants and shareholders.




         12.07 Entire Agreement. This Agreement and the Annexes and Exhibits
attached hereto, represent the entire agreement of the undersigned regarding the
subject matter hereof, and supersedes all prior written or oral understandings
or agreements between the Parties; provided, however, the Annexes shall not be
considered “Exhibits” to this Agreement.




         12.08 Each Party to Bear its Own Expense. The Company and Target, Mr.
Gavrielov and NEW-CO shall each bear their own respective expenses incurred in
connection with the negotiation, execution, closing, and performance of this
Agreement, including counsel fees and accountant fees.




         12.09 Captions and Section Headings. Captions and section headings used
herein are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.








22







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




Party-1: GEO POINT TECHNOLOGIES, INC.







/s/Jeffrey T. Jensen

By: Jeffrey T. Jensen, President/CEO







Party-2:

BY: Mr. Rafael Gavrielov: /s/Rafael Gavrielov




BY: FEROLEUM LIMITED: /s/Rafael Gavrielov




BY: RTS OIL LLP: /s/Rafael Gavrielov




BY: Isabekova Zhanat Zhaksylykovna:




/s/Isabekova Zhanat Zhaksylykovna




BY: Mrs. Kurmanbekov Sultan Kaspakovich:




/s/Mrs. Kurmanbekov Sultan Kaspakovich




BY: Ms. Gavrielova Yulia Rafaelievna:




/s/Ms. Gavrielova Yulia Rafaelievna



















































































23







--------------------------------------------------------------------------------




Name of Annex

#

From

To

Section in Agreement

 

 

 

 

 

SHARE EXCHANGE AGREEMENT

CLOSING MEMORANDUM

A

GEO POINT

ALL

1.04, 3.06

Financial Statements

AA

NEW-Co, Gavrielov

GEO Point

4.01(a), 4.01(c), 4.06

Financial Statements

B

GEO Point

NEW-Co, Gavrielov

3.01(a)

Property  (An accurate list and description of all property, real or personal
owned by the Target of a value equal to or greater than $1,000)

BB

NEW-Co, Gavrielov

GEO Point

4.01(b)

Property (Real or Personal)

C

GEO Point

NEW-Co, Gavrielov

3.01(b), 3.10

Liens and Liabilities (A complete and accurate list of all material liens,
encumbrances, easements, security interests or similar interests in or on any of
the assets listed on Annex BB)

CC

NEW-Co, Gavrielov

GEO Point

4.01(c), 4.10

Liens and Liabilities (list of all material liens, encumbrances, easements,
security interests or similar interests in or on any of the assets of the
Company)

C.1

GEO Point

NEW-Co, Gavrielov

3.01(c)

A complete and accurate list of all debts, liabilities and obligations of the
Company incurred or owing as of the date of this Agreement

C.2

GEO Point

NEW-Co, Gavrielov

3.01(c), 3.10

A complete and accurate list of all debts, liabilities and obligations of Target
incurred or owing as of the date of this Agreement

CC.1

NEW-Co, Gavrielov

GEO Point

4.01(c)

Leases and Contracts

D

GEO Point

NEW-Co, Gavrielov

3.01(d), 3.11

Leases and Contracts

DD

NEW-Co, Gavrielov

GEO Point

4.01(d), 4.11

Loan Agreements and Debt Notes

E

GEO Point

NEW-Co, Gavrielov

3.01(e), 3.11

Loan Agreements and Debt Notes

EE

NEW-Co, Gavrielov

GEO Point

4.01(e), 4.11

Consents Required

F

GEO Point

NEW-Co, Gavrielov

3.01(f), 3.17

Consents Required (A complete list of all agreements wherein consent to the
transaction herein contemplated is required to avoid a default thereunder)

FF

NEW-Co, Gavrielov

GEO Point

4.01(f), 4.17

Articles and Bylaws (Complete and accurate copies of the Certificate and
Articles of Incorporation and Bylaws of the Company, together with all
amendments)

G

GEO Point

NEW-Co, Gavrielov

3.01(g)

Articles and Bylaws

GG

NEW-Co, Gavrielov

GEO Point

4.01(g)

Shareholders (A complete list of all persons or entities holding capital stock
of the Company or any rights to subscribe for, acquire or receive shares of the
capital stock of the Company)

H

GEO Point

NEW-Co, Gavrielov

3.01(h), 3.09

Shareholders (A complete list of all persons or entities holding capital stock
or participatory interest of Target or any rights to subscribe for  acquire, or
receive shares of the capital stock of Target)

HH

NEW-Co, Gavrielov

GEO Point

4.01(h), 4.04, 4.09

Officers and Directors (A complete and current list of all Officers and
Directors of the Company)

I

GEO Point

NEW-Co, Gavrielov

3.01(i)

Officers and Directors (A complete and current list of all Officers, Directors
and Members of the audit committee of Target)

II

NEW-Co, Gavrielov

GEO Point

4.01(i)

Salary Annex (A complete and accurate list (in all material respects) of the
names and the current salary rate for each recent employee of the Company who
received $1,000 or more in aggregate compensation from the Company)

J

GEO Point

NEW-Co, Gavrielov

3.01(j)

Salary Annex (A complete and accurate list (in all material respects) of the
names and the current salary rate or each present employee of Target who
received $1,000 or more in aggregate compensation from Target)

JJ

NEW-Co, Gavrielov

GEO Point

4.01(j)

Litigation (A complete and accurate list (in all material respects) of all
material civil, criminal, administrative, arbitration or other such proceedings
or investigations)

K

GEO Point

NEW-Co, Gavrielov

3.01(k), 3.12, 3.13

Litigation (A complete and accurate list (in all material respects) of all
material civil, criminal, administrative, arbitration or other such proceedings
or investigations)

KK

NEW-Co, Gavrielov

GEO Point

4.01(k), 4.12, 4.13

Tax Returns (Accurate copies of all United States Federal and State tax returns
for the Company for the last fiscal year)

L

GEO Point

NEW-Co, Gavrielov

3.01(l)

Tax Returns. Accurate copies of all tax returns of Target filed in the Republic
of Kazakhstan or any other jurisdiction through the nine-month period ended
December 31, 2012, and the fiscal years ended March 31, 2012, and 2011

LL

NEW-Co, Gavrielov

GEO Point

4.01(l)

Agency Reports (Copies or access to all material reports or filings and a list
of the categories of reports or filings made on a regular basis, made by the
Company under the Exchange Act, ERISA, EEOC, FDA and all other governmental
agencies)

M

GEO Point

NEW-Co, Gavrielov

3.01(m)

Agency Reports (Copies of all material reports or filings (and a list of the
categories of reports or filings made on a regular basis) made by Target with
any governmental agencies)

MM

NEW-Co, Gavrielov

GEO Point

4.01(m)

Banks (A true and complete list (in all material respects), as of the date of
this Agreement)

N

GEO Point

NEW-Co, Gavrielov

3.01(n)

A true and complete list (in all material respects), as of the date of this
Agreement, showing (1) the name of each bank in which Target has an account or
safe deposit box, and (2) the names and          addresses of all signatories

NN

NEW-Co, Gavrielov

GEO Point

4.01(n)

Jurisdictions Where Qualified 9A list of all jurisdictions wherein the Company
is qualified to do business and is in good standing)

O

GEO Point

NEW-Co, Gavrielov

3.01(o), 3.03

Jurisdictions Where Qualified (A list of all jurisdictions wherein Target is
qualified to do business and is in good standing)

OO

NEW-Co, Gavrielov

GEO Point

4.01(o), 4.03

Subsidiaries (A complete list of all subsidiaries of the Company)

P

GEO Point

NEW-Co, Gavrielov

3.01(p), 3.16

Subsidiaries (A complete list of all subsidiaries of Target)

PP

NEW-Co, Gavrielov

GEO Point

4.01(p), 4.16

Union Matters (An accurate list and description (in all material respects) of
all union contracts and collective bargaining agreements of the Company)

Q

GEO Point

NEW-Co, Gavrielov

3.01(q)

Union Matters (An accurate list and description (in all material respects) of
union contracts and collective bargaining agreements of Target, if any)

QQ

NEW-Co, Gavrielov

GEO Point

4.01(q)

Employee and Consultant Contracts (A complete and accurate list of all employee
and consultant contracts which the Company may have)

R

GEO Point

NEW-Co, Gavrielov

3.01(r)

Employee and Consultant Contracts

RR

NEW-Co, Gavrielov

GEO Point

4.01(r)

Employee Benefit Plans

S

GEO Point

NEW-Co, Gavrielov

3.01(s)

Employee Benefit Plans

SS

NEW-Co, Gavrielov

GEO Point

4.01(s)

Insurance Policies

T

GEO Point

NEW-Co, Gavrielov

3.01(t)

Insurance Policies (A complete and accurate list (in all material respects) and
description of all material insurance policies naming Target as an insured or
beneficiary or as a loss payable payee or for which Target is paid all or part
of the premium in force on the date)

TT

NEW-Co, Gavrielov

GEO Point

4.01(t)

Customers

U

GEO Point

NEW-Co, Gavrielov

3.01(u)

Customers. A complete and accurate list (in all material respects) of the
customers of Target

UU

NEW-Co, Gavrielov

GEO Point

4.01(u)

Licenses and Permits

V

GEO Point

NEW-Co, Gavrielov

3.01(v)

Licenses and Permits (A complete list of all licenses, permits and other
authorizations of Target)

VV

NEW-Co, Gavrielov

GEO Point

4.01(v)








27







--------------------------------------------------------------------------------

Limited Liability Partnership
Participation Interest Purchase-Sale Agreement







City of Taraz,

Dated March 8, 2013




We the undersigned, Mr. Isabekov Zhanat, Mr. Kurmanbekov Sultan, and Ms. Vekser
(Gavrielova) Yulia, referred to as “Sellers” and Mr. Yastrebkov Sergei, acting
in the interests of Geo Point Technologies Icn., based on the Power of Attorney,
issued April 26, 2013, referred to as “Buyer”, concluded the following
agreement:




1.

The Sellers sold and the Buy bought 100% participatory interest in the  Limited
Liability Partnership, “RTS-OIL”, nominal value of which is 72 500 tenge, for
the total purchase price of 72 500 tenge. The Buyer is undertaking to pay the
full purchase price by August 8, 2013.

2.

The Buyer can perform this Agreement buy delivering stock, other securities or
other property to the Sellers.

3.

The property rights of the Seller are confirmed by the Partnership’s Charter of
RTS-OIL, registered in the Zhambyl Justice Department on October 22, 2009,
Partnership Agreement, dated August 8, 2011, and certificate issued by the
Zhambyl regional recorder office, dated May 8, 2013.

4.

The Sellers represent and warrant to the Buyer that as of the date if this
Agreement the 100% participatory interest in RTS-OIL is not sold to other
persons, not pledged, not arrested or restricted by any third parties.

5.

The parties to this Agreement acknowledged that the Notary Public has explained
to them their respective rights in accordance with Articles of 42 of 406
Kazakhstan Civil Code, and Articles 29-32 of the Limited Liability Partnership
Law.

6.

All expenses related to the preparation of this Agreement shall be
responsibility of Buyer.

7.

The Agreement is signed in 5 originals, one of which shall remain in the Notary
Public files.




The undersigned have read and understood the text of the Agreement which legal
meaning is well understood by the parties and they hereby disclaim any rights
they may have to contest this Agreement based on the luck of understanding of
legal meaning thereof.




Signatures of the Sellers /s/

Signature of the Buyer /s/







Notarized Language, Seal and Signature of the Notary Public, Syrgabayeva Latipa,
license number 0001306, dated February 6, 2003.





28







--------------------------------------------------------------------------------

Exhibit A




INVESTMENT LETTER




Geo Point Technologies, Inc.

2319 Foothill Drive, Suite 160

Salt Lake City, Utah 84109




Re:

Acquisition of common stock (the “Common Stock”) of Geo Point Technologies,
Inc., a Utah corporation (the “Company”), pursuant to the Share Exchange
Agreement dated as of the 26th day of April, 2013 (the “Agreement”), regarding
the acquisition by the Company of 100% of the participation interest in RTS Oil
LLP, a Kazakhstan registered entity organized as a limited liability company
beneficially owned by Rafael Gavrielov




Dear Ladies and Gentlemen:




In connection with the acquisition of the Common Stock of the Company pursuant
to the above referenced Agreement, I hereby acknowledge that I have sufficient
knowledge and experience to understand the nature of this acquisition and am
fully capable of bearing the economic risk of the loss related to this
acquisition.




I acknowledge receipt of and access to information regarding the Company that is
contained in the United States Securities and Exchange Commission (the “SEC”)
Edgar Archives at www.sec.gov, along with all information mentioned in the
Company’s Annexes to the Agreement; I understand that you will make all other
books and records of your Company available to me for my inspection in
connection with the acquisition of the Common Stock; and that I have been
encouraged to review the information given to me and ask any questions I may
have concerning the information of any director or officer of the Company or of
the legal and accounting firms for the Company.




I understand that I must bear the economic risk of ownership of the Common Stock
for a long period of time, the minimum of which will be six (6) months, as these
securities are “unregistered” securities and may not be sold unless any
subsequent offer or sale is registered with the SEC or otherwise exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), or other applicable laws, rules and regulations; and that
there will be limitations on the amount of the Common Stock that can be publicly
sold, as outlined in Rule 144 of the SEC.




I intend that you rely on all of my representations made herein as they are made
to induce you to issue me the Common Stock, and I further represent (of my
personal knowledge or by virtue of my reliance on one or more personal
representatives), and agree as follows:




1.

That the Common Stock is being received for investment purposes and not with a
view toward further distribution;




2.

That I have a full and complete understanding of the phrase “for investment
purposes and not with a view toward further distribution”;




3.

That I understand the meaning of “unregistered securities” and know that they
are not freely tradable;








29







--------------------------------------------------------------------------------



4.

That any Common Stock issued by you to me shall be imprinted with a legend
restricting their sale, assignment, hypothecation or other disposition unless it
can be made in accordance with applicable laws, rules and regulations;




5.

I agree that the stock transfer records of your Company shall reflect that I
have requested the Company not to effect any transfer of any certificate
representing any of the securities being acquired unless I shall first have
obtained an opinion of legal counsel to the effect that they may be sold in
accordance with applicable laws, rules and regulations, and I understand that
any opinion must be from legal counsel satisfactory to the Company and,
regardless of any opinion, I understand that the exemption covered by any
opinion must in fact be applicable to the securities;




6.

That I shall sell, offer to sell, transfer, assign, hypothecate or make any
other disposition of any interest in the securities being acquired except as may
be done pursuant to any applicable laws, rules and regulations;




7.

I fully understand that my investment for the acquisition of the Common Stock is
“risk capital,” and that I am fully capable of bearing the economic risks
attendant to this investment, without qualification; and




8.

I also understand that without approval of counsel for the Company, all of the
Common Stock to be issued and delivered to me shall be represented by one
instrument only, and that such Common Stock shall be imprinted with the
following legend or a reasonable facsimile thereof on the front and reverse
sides thereof:




The securities represented by this certificate have not been registered under
the Securities Act, and may not be sold or otherwise transferred unless
compliance with the registration provisions of such Act has been made or unless
availability of an exemption from such registration provisions has been
established, or unless sold pursuant to Rule 144 under the Act.




Any request for more than one Common Stock certificate must be accompanied by a
letter signed by the requesting stockholder setting forth all relevant facts
relating to the request.  The Company will attempt to accommodate any request
where it believes the request is made for valid business or personal reasons so
long as in its sole discretion, the granting of the request will not facilitate
a “public” distribution of unregistered securities of the Company.




Thank you very much.




Dated this 26 day of April, 2013.




Very truly yours,




/s/Isabekova Zhanat Zhaksylykovna




/s/Mrs. Kurmanbekov Sultan Kaspokovich




/s/Ms. Gavrielova Yulia Rafaelievna





30





